Petitioner's request for oral argument is hereby denied.Following review of the petition for writ of certiorari, and the response and reply thereto, it is ordered that said petition is hereby dismissed. See Custer Medical Center v. United Automobile Insurance Co., 62 So. 3d 1086 (Fla. 2010).Upon consideration of respondent's motion for attorney's fees, it is ordered that said motion is granted and remanded to the trial court to fix amount.Petitioner's motion for attorney's fees is hereby denied.